Case 1:19-cv-00862-CFC-SRF Document 238 Filed 12/01/20 Page 1 of 1 PagelD #: 7179

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

10X GENOMICS, INC.,
Plaintiff,

C.A. No. 19-cv-862-CFC-SRF

v.

CELSEE, INC.,

Defendant.

 

 

roresen/ ORDER

AND NOW, this SF aay of De Cenber , 2020, the Court having

considered Celsee’s Unopposed Motion to Redact Portion of the November 5, 2020 Hearing
Transcript (the “Motion”) (D.I. 231);

IT IS HEREBY ORDERED that the Motion is GRANTED and Celsee’s proposed
redaction of the November 5, 2020 transcript is approved; and

IT IS HEREBY FURTHER ORDERED that the public version of the transcript shall be

redacted in the same manner as Exhibit B to the Motion.

(2 FoR

The Honorable Colm F. a lly
